[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM AND FINDINGS
1. The plaintiff consumer purchased a 1986 Jeep Cherokee from the defendant Dealer on March 25, 1992. The vehicle was purchased for personal, family use.
2. The cash purchase was $5000. plus sales tax of $300. The motor vehicle was not seven years of age or older.
3. The plaintiff consumer did not waive any warranties with CT Page 466-A respect to this motor vehicle.
4. The motor vehicle broke down within two weeks of its purchase.
5. The defendant dealer provided repairs and gave the plaintiff a 60 day warranty on the repairs to the motor vehicle.
6. Said motor vehicle  became inoperable within one week thereafter.
7. Although the contract has "wholesale" stamped thereon, this was a retail transaction.
8. The defendant has refused to perform any further repairs on said motor vehicle.
9. Said motor vehicle was not mechanically operational and sound for at least 60 days (or 3000 miles) from the date of the contract.
10. The plaintiff consumer did not waive any of the warranties CT Page 466-B as required pursuant to § 42-221(b) Connecticut General Statutes.
The following orders were entered:
1. The plaintiff's request for a recision of the contract is granted.
2. The plaintiff is awarded $5000 plus $300 sales tax. In addition, the plaintiff is awarded $539.11 the costs of repairs she paid for repairs to this motor vehicle.
3. The plaintiff is awarded attorney's fees in the amount of $500. plus costs of $191.
COPPETO, J.